
	
		I
		112th CONGRESS
		2d Session
		H. R. 3976
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Small Business,
			 Financial Services, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide exporting assistance to small business
		  concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Exports Through Entrepreneurship Act of
			 2012.
		2.Small business
			 tax credit for costs associated with expanding export markets
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.Credit for
				small business costs of expanding export markets
						(a)In
				generalFor purposes of section 38, in the case of a qualified
				small business, the small business export expansion credit for any taxable year
				is an amount equal to 25 percent of the export expansion expenses of the
				taxpayer paid or incurred during the taxable year.
						(b)Export expansion
				expensesFor purposes of this section, the term export
				expansion expenses means amounts paid or incurred by the taxpayer for
				the purpose of increasing the amount of goods sold for consumption, or services
				provided, outside the United States. Such term shall not include the cost of
				goods sold (and similar amounts with respect to services provided).
						(c)Qualified small
				businessFor purposes of this section, the term qualified
				small business means a small business concern within the meaning of
				section 3 of the Small Business
				Act.
						.
			(b)Credit To be
			 part of general business credit
				(1)In
			 generalSubsection (b) of section 38 of such Code is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(37)in the case of a
				qualified small business (as defined in section 45S(c)), the small business
				export expansion credit determined under section
				45S(a).
						.
				(2)Credit allowable
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) of such Code is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (vi)
			 the following new clause:
					
						(vii)the credit
				determined under section
				45S,
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for small business costs of expanding export
				markets.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Availability of
			 essential trade informationSection 22(c)(7) of the Small Business Act
			 (15 U.S.C. 649(c)(7)) is amended—
			(1)in subparagraph
			 (C) by striking and at the end;
			(2)in subparagraph
			 (D) by inserting and after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(E)compiling in a format that is accessible
				and able to be understood by the owners of small business concerns, making
				available to appropriate partner entities (including small business development
				centers, women’s business centers, chapters of the Service Corps of Retired
				Executives, Veterans Business Outreach Centers, and Export Assistance Centers),
				and updating each year a document that contains—
						(i)the tariff
				schedules of all foreign countries (organized by industry sector); and
						(ii)for each of the 50 foreign countries to
				which the highest total value of United States goods and services are exported
				(as determined by the Associate Administrator), information on the demand for
				goods and services in the country, including an identification of the 10
				industry sectors with respect to which the highest total value of United States
				goods and services are exported to the country (as determined by the Associate
				Administrator);
						.
			4.Foreign customer
			 matchmakingSection 22(c) of
			 the Small Business Act (15 U.S.C. 649(c)) is amended—
			(1)in paragraph (12)
			 by striking and at the end;
			(2)in paragraph (13)
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(14)in coordination with the Department of
				Commerce and other appropriate Federal departments and agencies, identify and
				advertise to small business concerns programs and services that facilitate the
				matching of foreign customers to small business concerns, including—
						(A)any program
				administered by a Federal department or agency that assists small business
				concerns to identify and meet with foreign buyers, partners, or sales
				representatives; and
						(B)any service of a
				Federal department or agency that assists small business concerns to
				participate in personalized business matchmaking, trade missions, reverse trade
				missions, or trade
				shows.
						.
			5.Loans to small
			 businesses by the export-import bankSection 2(b)(1)(E)(v) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(v)) is amended—
			(1)in the first
			 sentence, by inserting , and from the aggregate loan authority available
			 to it, an amount to so finance such exports which shall be not less than 30
			 percent of such authority for each fiscal year before the period;
			 and
			(2)by adding at the
			 end the following new sentence: The Bank shall charge interest and fees
			 to the extent necessary to fully offset the costs of making loans under this
			 clause..
			6.Increase in small
			 business investment by Overseas Private Investment Corporation
			(a)In
			 generalTitle IV of chapter 2
			 of part I of the Foreign Assistance Act of 1961 is amended—
				(1)in section 231(e)(2) (22 U.S.C.
			 2191(e)(2)), by striking 30 percent and inserting 40
			 percent;
				(2)in section 233(b) (22 U.S.C. 2193(b)), by
			 striking two of the eight and inserting three of the
			 eight; and
				(3)in section 240(a) (22 U.S.C. 2200(a)), by
			 striking 50 percent and inserting 60
			 percent.
				(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of the enactment of this Act and apply with respect each fiscal year
			 beginning on or after such date of enactment.
			7.Limitations on
			 duties that apply to certain goods and services imported into the United States
			 for use by small business concerns
			(a)Limitation on
			 HTS dutiesNotwithstanding
			 any other provision of law, the rate of duty under the HTS that applies to a
			 covered good or covered service that is imported into the United States shall
			 not exceed the lesser of—
				(1)the rate of duty
			 that applies to the good or service on the date on which the good or service is
			 purchased by a small business concern; or
				(2)the rate of duty
			 that applies to the good or service at the time of entry.
				(b)Limitation on
			 additional duties
				(1)In
			 generalNotwithstanding any other provision of law, no additional
			 duty described in paragraph (2) shall apply with respect to a covered good or
			 covered service that is imported into the United States.
				(2)Additional
			 dutiesAn additional duty described in this paragraph is—
					(A)a countervailing
			 duty imposed under subtitle A of title VII of the Tariff Act of 1930 (19 U.S.C.
			 1671 et seq.);
					(B)an antidumping duty imposed under subtitle
			 B of title VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.); and
					(C)any other
			 additional duty imposed under any other provision of law.
					(c)DocumentationThe Secretary shall require the importer of
			 a good or service who, for purposes of this section, claims the good or service
			 to be a covered good or covered service, as the case may be, to submit such
			 documentation or other information to the Secretary as may be necessary to
			 verify the accuracy of such claims.
			(d)RegulationsThe Secretary is authorized to prescribe
			 such rules and regulations as are necessary to carry out the provisions of this
			 section.
			(e)DefinitionsIn
			 this section:
				(1)Covered
			 goodThe term covered good or good
			 means a good that is purchased by a small business concern for use in its
			 regular business operations.
				(2)Covered
			 serviceThe term covered service or
			 service means a service that is purchased by a small business
			 concern for use in its regular business operations.
				(3)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
				(4)ImporterThe
			 term importer means—
					(A)as such term relates to imports of goods,
			 one of the parties eligible to file the required customs entry documentation or
			 information pursuant to section 484(a)(2)(B) of the Tariff Act of 1930 (19
			 U.S.C. 1484(a)(2)(B)); and
					(B)as such term
			 relates to imports of services, the importer of the service as defined by the
			 Secretary in rules and regulations promulgated by the Secretary.
					(5)Small business
			 concernThe term small business concern has the
			 meaning given such term for purposes of the Small Business Act (15 U.S.C. 631
			 et seq.).
				(6)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				(7)Time of
			 entryThe term time of
			 entry means—
					(A)as relates to
			 imports of covered goods, the time generally specified in section 484(a)(2)(A)
			 of the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(A)) and prescribed in
			 regulations (19 C.F.R. 141.68); and
					(B)as relates to
			 imports of services, the time specified by the Secretary in rules and
			 regulations promulgated by the Secretary.
					(f)Effective
			 dateThis section takes
			 effect on the date of the enactment of this Act and applies to covered goods
			 and covered services entered, or withdrawn from warehouse for consumption, on
			 or after the 15th day after the date of the enactment of this Act.
			
